Citation Nr: 0635704	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  93-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial schedular evaluation in excess of 
10 percent for bilateral tinnitus, based on a separate 
compensable evaluation for tinnitus in the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to June 
1990, with subsequent service in the Air National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which effectuated a September 2001 
Board decision that granted service connection for tinnitus 
in the left ear.  The Board observes that service connection 
for tinnitus in the right ear had previously been 
established, and that a 10 percent evaluation was in effect.  
The May 2002 rating decision assigned a 10 percent evaluation 
for bilateral tinnitus.  

In a September 2003 decision, the Board determined that the 
veteran had filed a timely notice of disagreement (NOD) with 
respect to the rating assigned for tinnitus in the left ear.  
Pursuant to the Board's remand, in January 2004 the RO issued 
a statement of the case (SOC) addressing the issue of a 
separate compensable initial evaluation for tinnitus in the 
left ear.  

An August 2004 Board decision denied the veteran's claim of 
entitlement to a separate compensable initial evaluation for 
tinnitus in the left ear on the basis that he had not filed a 
timely substantive appeal.  In April 2005 the Board vacated 
the August 2004 Board decision, on the basis that the veteran 
had submitted a substantive appeal which was timely received 
by the Appeals Management Center (AMC) in February 2004.  
This substantive appeal had not been associated with the 
claims file at the time of the August 2004 Board decision.  

In a July 2000 statement, the veteran indicated that he had 
injured his neck and back in service and had experienced neck 
and back spasms throughout his military career.  Entitlement 
to service connection for a low back disability was denied in 
a September 2003 Board decision.  Entitlement to service 
connection for a neck disorder had been previously denied in 
a February 1997 Board decision.  A September 1997 rating 
decision found that new and material evidence had not been 
submitted as required to reopen a claim of entitlement to 
service connection for a cervical spine condition.  It is 
unclear if the July 2000 statement was intended as a request 
to reopen the claim of entitlement to service connection for 
a neck disorder.  This matter is referred to the RO for 
appropriate action.  

A February 2006 rating decision found that new and material 
evidence had not been submitted as required to reopen a claim 
of entitlement to service connection for hearing loss.  In 
July 2006 the veteran submitted a claim to reopen the claim 
of entitlement to service connection for hearing loss.  This 
July 2006 request to reopen has not been adjudicated and is 
referred to the RO for appropriate action.  

The Board notes that evidence has been associated with the 
claims file since the January 2004 SOC.  This evidence has 
not been considered by the agency of original jurisdiction, 
and the veteran has not submitted a waiver of review by the 
AOJ.  38 C.F.R. § 20.1304 (2006).  However, these records are 
not pertinent to the claim currently on appeal as, will be 
discussed further below, an increased initial evaluation for 
tinnitus is being denied as a matter of law.  Therefore, the 
veteran is not prejudiced by the Board proceeding with 
appellate review of his claim.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2006); Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The U.S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  

Therefore, as there is no reasonable possibility that any 
further notice or assistance would aid the veteran in 
substantiating his claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

II.  Analysis

Tinnitus is evaluated as 10 percent disabling under 
Diagnostic Code 6260, which was revised effective June 13, 
2003.  The June 2003 revision specifically clarified existing 
VA practice that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, Diagnostic Code 6260, note 2 (2006).  The veteran has 
consistently argued that he is entitled to an increased 
initial evaluation for bilateral tinnitus on the basis of 
separate 10 percent ratings for each ear.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10-percent rating could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  The 
Court held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required that VA assign dual 10-percent 
ratings for "bilateral" tinnitus where it was perceived as 
affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Finding that there was a lack of evidence 
in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulations, the Federal Circuit concluded that the 
Court erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an initial evaluation in excess of a single 10 
percent rating for tinnitus.  Therefore, the veteran's claim 
for separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the old and new 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial schedular evaluation in excess of 
10 percent for bilateral tinnitus, based on a separate 
compensable evaluation for tinnitus in the left ear, is 
denied.    


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


